Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       18-DEC-2020
                                                       08:42 AM
                                                       Dkt. 4 ORD
                             SCAD-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   OFFICE OF DISCIPLINARY COUNSEL,
                             Petitioner,

                                   vs.

                   ROY M. YOSHINO (Bar No. 1419),
                             Respondent.


                           ORIGINAL PROCEEDING
                            (ODC NO. 19-0477)

               ORDER TO TRANSFER TO INACTIVE STATUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon review of the December 15, 2020 petition filed by

the Office of Disciplinary Counsel (ODC) on behalf of, and with

the approval of, the Disciplinary Board of the Supreme Court of

the State of Hawai#i, requesting this court to immediately

transfer Respondent Roy M. Yoshino to inactive status, pursuant

to Rules 2.19 (b) of the Rules of the Supreme Court of the State

of Hawai#i (RSCH), we conclude transfer to inactive status is

warranted.    Therefore,

          IT IS HEREBY ORDERED that Respondent Roy M. Yoshino is

immediately transferred to inactive status in this jurisdiction,

pursuant to RSCH Rules 2.19(b) and 2.19(c), effective with the
filing of this order.   Respondent Yoshino shall remain on

inactive status until further order of this court.

          IT IS FURTHER ORDERED that ODC shall suspend and hold

in abeyance proceedings against Respondent Yoshino to the extent

required by RSCH Rule 2.19(h).

          IT IS FURTHER ORDERED that the Disciplinary Board

shall, pursuant to RSCH Rule 2.19(d), cause a notice of this

transfer to inactive status to be published in a newspaper of

general circulation in the judicial circuit in which Respondent

Yoshino maintained his practice.

          IT IS FINALLY ORDERED that the clerk of the court,

pursuant to RSCH Rule 2.19(e), shall transmit a certified copy of

this order to all judges of the State of Hawai#i and shall

request their assistance and such action as may be indicated,

pursuant to RSCH Rule 2.20, to protect the interests of both

Respondent Yoshino and his clients, if any.

          DATED: Honolulu, Hawai#i, December 18, 2020.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Michael D. Wilson

                                       /s/ Todd W. Eddins




                                   2